         Case 1:20-cr-00667-VEC Document 116
                                         115 Filed 08/25/21 Page 1 of 1



THE LAW FIRM OF                                                           7 World Trade Center, 34th Floor
                                                                          New York, New York 10007
C ÉSAR            DE      C ASTRO , P.C.                                  646.200.6166 Main
                                                                          212.808.8100 Reception
                                   ATTORNEY AT LAW
                                                                          646.839.2682 Fax
                                                                          www.cdecastrolaw.com



          MEMO ENDORSED                                      USDC SDNY
                                                             DOCUMENT
August 25, 2021                                              ELECTRONICALLY FILED
                                                             DOC #:
Via ECF                                                      DATE FILED: 8/25/2021
The Honorable Valerie E. Caproni
United States District Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

               Re:    United States v. Carl Wilbright, 20 Cr. 667 (VEC)

Dear Judge Caproni:
I represent Carl Wilbright in the above-referenced matter. I move the Court, with the
government’s consent, to modify the terms of his personal recognizance bond to permit his travel
to New Jersey to visit his grandchildren.
If granted, Mr. Wilbright intends to travel to New Jersey by car on the weekends to visit his
grandchildren but will continue to reside in New York. The details of the location of the house
where he will be visiting his family will be provided to Pretrial Services. As noted above, the
government consent to this request.
Accordingly, I respectfully request that Mr. Wilbright’s bond be modified to permit his travel to
and from New Jersey.


Respectfully submitted,                 Application GRANTED.

                                        SO ORDERED.
César de Castro


                                                             8/25/2021
                                        HON. VALERIE CAPRONI
                                        UNITED STATES DISTRICT JUDGE
